DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Panangat on 7/28/2022.
Claim 1: A suture-button system comprising: 
(a) a plurality of suture strands; 
(b) a primary button having a plurality of primary apertures and a primary threaded portion, wherein a proximal face of the primary button comprises a countersink, wherein:
(i) a first suture strand of the plurality of suture strands is inserted through a first set of the plurality of primary apertures; and
(ii) a second suture strand of the plurality of suture strands is inserted through a second set 
(iii) the first set is different from the second set; 
 (c) a secondary button having a plurality of secondary apertures, wherein:
(i) the first suture strand and the second suture strand are each inserted through a first and second secondary aperture of the plurality of secondary apertures, such that the system is configured to have at least one targeted tissue of a subject to be clamped between a distal surface of the primary button and a proximal surface of the secondary button upon applying a tension to one or both of the first suture strand and the second suture strand; and
(d) a lock having a secondary threaded portion, wherein the secondary threaded portion is configured to be removably coupled to the primary threaded portion, wherein coupling the secondary threaded portion of the lock to the primary threaded portion prevents one or both of the first suture strand and the second suture strand from translating through the plurality of primary apertures, thereby configured to secure the clamping of the targeted tissue, wherein at least a portion of the lock extends beyond a distal face of the primary button when the primary button is coupled to the lock.

Claim 5 has been canceled. 

Claim 9 has been canceled. 

Claim 10 now depends from claim 1 instead of claim 9.

Claim 11 now depends from claim 1 instead of claim 9. 

Claim 13 now depends from claim 1 instead of claim 9. 

Claim 17 has been canceled. 

Claim 18 has been canceled. 

Claim 19 line 1, the limitation “the suture strand” has been changed to “the first suture strand or the second suture strand”. 
Claim 20 line 1, the limitation “the suture strand” has been changed to “the first suture strand or the second suture strand”. 

Claim 21: The system of claim 1, wherein the plurality of suture strands comprises 3, 4, 5, 6 or more suture strands.

Claim 22: A method of securing one or more sutures, the method comprising:
(a) providing a suture-button system comprising: 
(i) a first suture strand and a second suture strand,
(ii) a primary button having a first set of primary apertures and a second set of primary apertures, wherein the first set is different from the second set, wherein a proximal face of the primary button comprises a countersink, and wherein the primary button has a primary threaded portion 
(iii) a secondary button having a first secondary aperture and a second secondary aperture; and
(iv) a lock having a secondary threaded portion, wherein the secondary threaded portion is configured to be removably coupled to the primary threaded portion, wherein coupling the secondary threaded portion of the lock to the primary threaded portion prevents one or both of the first suture strand and the second suture strand from translating through the first set and the second set, wherein at least a portion of the lock extends beyond a distal face of the primary button when the primary button is coupled to the lock; 
(b) inserting the first suture strand and the second suture strand each through the first secondary aperture and the second secondary aperture, 
(c) inserting the first suture strand through a first primary aperture and a second primary aperture of the first set; and 
(d) inserting the second suture strand through a first primary aperture and a second primary aperture of the second set.
Claim 27 has been canceled
 
Claim 28 now depends from claim 22 instead of claim 27.

 Claim 30 lines 2-3, the limitation “a primary threaded portion” has been changed to “the primary threaded portion”. 

Allowable Subject Matter
Claims 1-4, 6-8, 10-16, 19-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein a proximal face of the primary button comprises a countersink and wherein at least a portion of the lock extends beyond a distal face of the primary button when the primary button is coupled to the lock (claims 1 and 22). 
The prior art of record of Chavan (US Pub No. 2018/0249998) in view of Nguyen (US Pub No. 2019/0175223) discloses everything in claims 1 and 22 including a plurality of suture strands (202) (Chavan, Figures 9 and 10), a primary button (201) (Chavan, Figures 9 and 10) having a plurality of apertures (205, 206) (Chavan, Figure 10) including a first and second sets of the plurality of apertures (Chavan, Figure 10), a secondary button (110) (Chavan, Figures 3-4) having a plurality of secondary apertures (111, 112) (Chavan, Figures 3-4) and a lock (160) (Nguyen, Figures 2A-2B) having a threaded portion (Nguyen, Figures 2A-2B) but fails to disclose wherein a proximal face of the primary button comprises a countersink and wherein at least a portion of the lock extends beyond a distal face of the primary button when the primary button is coupled to the lock (claims 1 and 22). It is clear in the teaching reference of Nguyen that the lock 160 would not extend beyond a distal face of the primary button when the primary button is coupled to the lock since the rod 120 as shown in Figures 2A-2B of Nguyen is in the way. Also, it is clear in Figure 10 of Chavan that the lock of Nguyen would not be able to extend beyond a distal face of the primary button when the primary button is coupled to the lock since this modification will interfere with the plurality of apertures 205, 206 therefore making the device of Chavan inoperable. In order for the device of Chavan to operate properly, the lock would need to be flat as shown in Figures 8A-10 of Chavan and cannot extend beyond a distal face of the primary button. 
The limitations as stated above in claims 1 and 22 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771